Title: Thomas Jefferson to Joseph C. Cabell, 28 January 1819
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
            Monticello
Jan. 28. 19.
          
          I join with you in joy on the passage of the University bill, and it is necessary you should send me a copy of it without delay, that the visitors may have a meeting to see and to do what it permits them to do for the furtherance of the work, as the season for engagements is rapidly passing off. but we shall fall miserably short in the execution of the large plan displayed to the world, with the short funds proposed for it’s execution. on a careful review of our existing means, we shall be able this present year to add but two pavilions and their dormitories to the two already in a course of execution, so as to provide but for 4. professorships; and hereafter we can add but one a year; without any chance of getting a chemical apparatus, an astronomical apparatus with it’s observatory, a building for a library with it’s library Etc. in fact it is vain to give us the name of an University without the means of making it so. could not the legislature be induced to give to the University the derelict portions offered to the pauper schools & not accepted by them; I mean so-much for example of last year’s 45,000 D. as has not been called for, and so much of this year’s 60,000 D. as shall not be called for. these unclaimed dividends might enable us to compleat our buildings & procure our apparatuses, library Etc which once done, a moderate annual sum may maintain the institution in action. I shall be happy to hear of the improvement of your health, and salute you with affectionate respect
          Th: Jefferson
        